Citation Nr: 1130544	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  10-45 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a right shoulder disorder.  

2.  Entitlement to service connection for a left knee disorder.  

3.  Entitlement to service connection for bilateral sensorineural hearing loss.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from January 1977 to February 1983 and from February 1990 to May 2004.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Although the RO reopened service connection for a right shoulder disorder by deciding the issue on the merits in the March 2010 rating decision, the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the Veteran's claim to reopen service connection for a right shoulder disorder accordingly.  


FINDINGS OF FACT

1.  Service connection for a right shoulder disorder was last denied by the RO in an August 2008 rating action on the basis that new and material evidence had not been submitted since a March 2005 RO decision, which found that a right shoulder disorder was not demonstrated in the record.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

2.  Since the August 2008 decision denying service connection for a right shoulder disorder, the additional evidence, not previously considered, relates to an unestablished fact necessary to substantiate the claim and raise a reasonable possibility of substantiating the claim.  

3.  The Veteran sustained an injury of his right shoulder in June 1997.  

4.  The Veteran did not manifest chronic symptoms of a right shoulder disorder during service, including at service separation.  

5.  Symptoms of a chronic right shoulder disorder have not been continuous since separation from service.  

6.  Degenerative joint disease of the right shoulder did not manifest during service or within one year thereafter.  

7.  The Veteran's right shoulder disability is not related to service.  

8.  The Veteran does not have a left knee disability.  

9.  Bilateral sensorineural hearing loss was first manifested during service.  

10.  Tinnitus is related to service-connected bilateral sensorineural hearing loss.  


CONCLUSIONS OF LAW

1.  The additional evidence received subsequent to the August 2008 decision of the RO that denied service connection for a right shoulder disorder is new and material; thus, service connection for this disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  A right shoulder disability was neither incurred in nor aggravated by service nor may arthritis of the right shoulder be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

3.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

4.  Bilateral sensorineural hearing loss was incurred during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).

5.  Tinnitus was incurred as a result of service-connected bilateral hearing loss.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.310(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  A March 2009 letter provided notice in accordance with Kent, and also explained the evidence VA was responsible for providing and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond or supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for a VA examination in August 2009.  This examination is found to be adequate for rating purposes.  In this regard, it is noted that the examiner reviewed the Veteran's medical history and complaints, made clinical observations, and rendered opinions regarding whether the disabilities for which service connection was claimed were related to the Veteran's service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Regarding the Veteran's left knee disability, the RO did not arrange for a VA examination because such was not warranted.  The competent evidence of record shows no current left knee disability.  Thus, a medical opinion to determine the etiology of such a disability is not needed.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Even the low threshold standard for a nexus examination under McLendon v. Nicholson, 20 Vet. App. 79 (2006) is not met.  Finally, the Veteran has not alleged that the examination is inadequate and it is presumed to have been so.  Sickels v. Shinseki, No. 2010-7140 (Fed. Cir. May 6, 2011).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis and sensorineural hearing loss, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Reopening Service Connection for a Right Shoulder Disorder

Service connection for a right shoulder disorder was previously denied by the RO in March 2005 on the basis that no right shoulder disorder was manifested.  The RO denied an application to reopen service connection for a right shoulder disorder in an August 2008 rating decision (that was mailed in September 2008).  The Veteran did not appeal these determinations.  The last denial on any basis is to be finalized.  Evans v. Brown 9 Vet. App. 273 (1996).  In such cases, it must first be determined whether or not new and material evidence has been received such that the claim may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 140 (1991).  

In January 2009, the Veteran filed the current claim to reopen that is now on appeal. A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Review of the record shows that the denial of service connection in March 2005 was on the basis that no disability of the right shoulder was found, specifically on VA examination dated in October 2004 when the Veteran's right shoulder was specifically found to be normal.  The August 2008 rating decision denied reopening of service connection, finding that new and material evidence had not been submitted to reopen the claim.  

For the purpose of determining whether evidence is new and material to reopen a claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Evidence received subsequent to the August 2008 rating decision includes the results of an August 2009 VA examination where X-rays showed mild degenerative joint disease of the right shoulder.  As a right shoulder disability has now been clinically confirmed in the record, the Board finds that this new evidence is material to the issue of service connection and the claim is reopened.  

Having decided that the claim is reopened, as noted, all the evidence on file must now be considered.  The next question is whether the Board can conduct a de novo review without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  It is concluded that the Board may proceed without prejudice to the Veteran.  The RO has provided the Veteran notice as to the requirements for service connection; the Veteran's argument throughout the instant appeal has been on the merits, not on the question of whether new and material evidence has been presented; and the Veteran has had the opportunity for a full hearing throughout the process.  It is concluded, therefore, that there is no prejudice to the Veteran based on de novo review.  

The Veteran contends that he sustained an injury of his right shoulder during service, specifically when a tailgate fell causing injury to the right shoulder area.  He related that this occurred in 1994.  Review of the STRs shows that the Veteran sustained the injury, as described in 1997.  The Veteran stated during his examination in August 2009 that he had mentioned the injury on his physical examination for retirement from service.  That examination report shows degenerative joint disease of the left shoulder, without mention of the right.  Further review of the STRs shows that the Veteran was involved in a motor vehicle accident in 2002, with complaints of pain in the left shoulder.  At that time, examination of the right shoulder was normal.  

As noted, the August 2009 VA examination shows mild degenerative joint disease of the right shoulder, but at that time the examiner noted that the Veteran's history of injury was to the muscular component, specifically the trapezious muscle, and that according to the Veteran's history this was not an actual injury of the clavicle.  No fracture was sustained.  Further noting that degenerative joint disease was present in both shoulders, it was the examiner's opinion that it was less likely as not that the Veteran's right shoulder disability was related to the injury described as having occurred during service.  Rather, it was more likely the result of bilateral degenerative joint disease.  

The Veteran's STRs do not show a specific injury of the right shoulder while he was on active duty.  On examination by VA in October 2004, the shoulder was specifically found to be normal.  The medical records do not show that the Veteran has had continuous symptoms of shoulder pain in the years since his discharge from service, and degenerative joint disease of the right shoulder (arthritis) is not demonstrated until 2009, which is many years after separation from service, long after the expiration of the presumptive period for this disability.  

Nevertheless, service connection could still be established for the Veteran's right shoulder disorder if it can be established that there is a medical nexus with service.  As noted, the VA examiner in 2009 rendered an opinion that it was less likely as not that the right shoulder disability was related to service.  Rather the examiner attributed the right shoulder pain to degenerative joint disease, which was found to be bilateral, thus not due to injury of the right shoulder only during service.  As such, there is no basis upon which service connection may be established the Board finds that the right shoulder disability is not related to service and the claim must be denied.  


Service Connection for a Left Knee Disorder

The Veteran contends that he sustained a left knee injury while on active duty.  Review of the STRs shows no specific injury of the left knee while the Veteran was on active duty, and on examination for retirement from service it was noted that the Veteran had a right knee disorder without any complaints related to the left knee.  On examination by VA in October 2004, examination of the knees was normal.  VA treatment records do not contain medical evidence of a left knee disability.  In the absence of proof of a current disability there is no valid claim of service-connection.  See Brammer v. Derwinski, 3 vet. App. 223, 225 (1992).  Accordingly, service connection for a left knee disability is not warranted.  

Service Connection for Bilateral Hearing Loss and Tinnitus

Service connection for impaired hearing shall not be established when the hearing status meets pure tone and speech recognition criteria.  Hearing status shall not be considered service connected when the thresholds for the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 hertz are all less than 40 decibels; thresholds for at least three of these frequencies are 25 decibels or less; and speech recognition scores used in the Maryland CNC tests are 94 percent or better.  38 C.F.R. § 3.385. 

"Audiometric testing measures threshold hearing levels (in decibels (dB)) over a range of frequencies (in Hertz (Hz); the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Review of the Veteran's STRs shows that audiometric testing in May 1991 was normal.  Audiometric testing in performed in February 2004 shows the following pure tone thresholds:

Hertz
500
1000
2000
3000
4000
6000
Right Ear
25
25
20
30
25
25
Left Ear
15
20
20
25
25
30

Thus, hearing loss is demonstrated at 3000 hertz in the right ear and at 6000 hertz in the left ear.  

An audiometric examination was conducted by VA in August 2009.  At that time, air conduction pure tone thresholds were as follows:

Hertz
500
1000
2000
3000
4000
Right Ear
30
30
30
35
30
Left Ear
15
20
20
35
40

Speech recognition scores were noted to be 100 percent correct in each ear.  The diagnosis was bilateral sensorineural hearing loss and tinnitus.  The examiner rendered an opinion that this was less likely as not related to service, as it was found that the examination in February 2004 revealed normal hearing acuity with the exception of a slight loss at 3000 hertz in the right ear.  The examiner stated that, as the hearing acuity was essentially unchanged throughout service, it was not likely that the current hearing loss was related to events that occurred during military service.  

Contrary to the opinion of the VA examiner in August 2009, the Veteran's hearing acuity was not essentially the same in 2004 as it was in 1991.  Nor is it shown that in 2004 the Veteran had hearing loss in the right ear only, as a definite hearing loss was shown at 6000 hertz in the left ear as well.  The August 2009 examination shows a sensorineural hearing loss in each ear that meets the VA standards for the disability.  Sensorineural hearing loss is a chronic disability, which, when manifested during service and thereafter will not be disassociated from service.  Thus, the Veteran's bilateral hearing loss is shown to have first become manifest during service.  The later demonstration of hearing loss that meets VA standards is sufficient for the establishment of service connection for this disability.  

As service connection is shown to be warranted for bilateral sensorineural hearing loss, the Veteran's claim for service connection for tinnitus should also be granted.  

Sensorineural hearing loss and tinnitus are both associated with cochlear nerve damage and, given their common etiology, with the resolution of reasonable doubt, service connection is shown to be warranted.  


ORDER

New and material evidence having been received, service connection for a right shoulder disability is reopened; service connection on the merits is denied.  

Service connection for a left knee disorder is denied.  

Service connection for bilateral hearing loss is granted.  

Service connection for bilateral tinnitus is granted.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


